I N         T H E         C O U R T O F A P P E A L S
                                                                         A T      K N O X V I L L E
                                                                                                                                         FILED
                                                                                                                                         February 9, 1998

                                                                                                                             Cecil Crowson, Jr.
L A R R Y      S T E P H E N        R O S E B E R R Y ,                                    )         M c M I N N C H A N C E Appellate C ourt Clerk
                                                                                                                             R Y
                                                                                           )         C . A . N O . 0 3 A 0 1 - 9 7 0 6 - C H - 0 0 2 3 7
P. l a i n t i f f - A p p e l l a n t                             )
                                                                                           )
                                                                                           )
                                                                                           )
                                                                                           )
                                                                                           )
v s .                                                                                      )         H O N . E A R L E G . M U R P H Y
                                                                                           )         J U D G E B Y D E S I G N A T I O N
                                                                                           )
                                                                                           )
                                                                                           )
                                                                                           )
                                                                                           )
J A N I S      R O S E B E R R Y ,                                                         )         A F F I R M E D          A N D      R E M A N D E D
                                                                                           )
                         D e f e n d a n t - A p p e l l e e                               )




H . C R I S T R E W ,                   H i g g i n s ,          B i d d l e ,             C h e s t e r           &    T r e w ,         L L P ,    A t h e n s ,       f o r
A p p e l l a n t .


B .     P R I N C E      M I L L E R ,         J R . ,           C l e v e l a n d ,                 f o r       A p p e l l e e .


                                                                     O         P     I     N     I     O     N



                                                                                                                                                    M c M u r r a y ,      J .



             I n    t h i s       d i v o r c e      a c t i o n ,                 t h e       a p p e l l a n t         ( h u s b a n d )          a p p e a l s      f r o m

t h e       j u d g m e n t       o f       t h e    t r i a l            c o u r t            q u e s t i o n i n g             t h e      a m o u n t     o f      c h i l d

s u p p o r t      h e    w a s      o r d e r e d         t o     p a y ,           t h e      d i v i s i o n         o f      m a r i t a l      p r o p e r t y      a n d
a l i m o n y ,           i n c l u d i n g                        t h e         a m o u n t ,                 n a t u r e ,                   a n d            d u r a t i o n .                       T h e         a p p e l l e e

( w i f e )         s e e k s             a t t o r n e y                    f e e s             f o r         t h i s             a p p e a l .                    N o             i s s u e           i s         p r e s e n t e d

r e l a t i n g           t o        t h e             g r a n t i n g                    o f         t h e          d i v o r c e .



             T h e        p a r t i e s                  h a d           b e e n          m a r r i e d                   f o r          a p p r o x i m a t e l y                             2 3       y e a r s          a t      t h e

t i m e      t h e       d i v o r c e                  d e c r e e                w a s          e n t e r e d .                        T w o         c h i l d r e n                      w e r e           b o r n       t o      t h e

m a r r i a g e ,               h o w e v e r ,                     o n l y          o n e ,                 G l e n            R o s e b e r r y ,                       a g e              1 3 ,          w a s        s t i l l         a

m i n o r         a t     t h e          t i m e             o f         t r i a l .                  T h e          t r i a l                c o u r t           o r d e r e d                     t h e       h u s b a n d           t o

p a y       c h i l d             s u p p o r t                    i n       t h e             a m o u n t                o f           $ 1 , 3 0 0 . 0 0                   p e r               m o n t h             w h i c h         h e

f o u n d         t o       b e          t h e          a m o u n t                r e q u i r e d                       b y       t h e          C h i l d                S u p p o r t                     G u i d e l i n e s .

H e       w a s         f u r t h e r                   r e q u i r e d                    t o              m a i n t a i n                    h e a l t h                a n d               h o s p i t a l i z a t i o n

i n s u r a n c e            o n          h i s         m i n o r                s o n          a n d         t o        m a i n t a i n                    a     p o l i c y                  o f      i n s u r a n c e               o n

h i s       l i f e          i n           t h e             a m o u n t                  o f           $ 1 0 0 , 0 0 0 . 0 0                          u n t i l                    h i s            c h i l d           s u p p o r t

o b l i g a t i o n                c e a s e d                o r          i n      t h e             e v e n t             h e         d i e d         b e f o r e                   t h e           c h i l d          s u p p o r t

o b l i g a t i o n                c e a s e d ,                   t h e         l i f e              i n s u r a n c e                   p r o c e e d s                   w o u l d                 b e       u s e d        i n      a n

a m o u n t         e q u a l             t o      t h e            c h i l d             s u p p o r t                  o b l i g a t i o n                      r e m a i n i n g                         a n d      w h i c h        h e
                                                                                                                                                                                1
w o u l d         h a v e         b e e n          r e q u i r e d                       t o      p a y             h a d         h e         s u r v i v e d .                             T h e       r e m a i n d e r               o f

a n y      i n s u r a n c e                    p r o c e e d s                  w e r e              t o      f i r s t                b e      a p p l i e d                      t o       p a y          t h e       m o n t h l y

h o m e      m o r t g a g e                    p a y m e n t s                  u n t i l              t h e            p r o p e r t y                w a s            s o l d .                    A n y         r e m a i n i n g

p r o c e e d s           a r e           t o          b e         p a i d          t o         t h e          h u s b a n d ' s                      e s t a t e .                        A d d i t i o n a l l y ,                    h e

o r d e r e d           t h e       h u s b a n d                    t o         p a y          t o         t h e         w i f e             t h e         s u m         o f         $ 8 0 0 . 0 0                 p e r      m o n t h

a s       a l i m o n y             t o          b e          p a i d             u n t i l                 s u c h             t i m e           a s            t h e              w i f e            s h a l l            d i e       o r

r e m a r r y .                    H e           f u r t h e r                    m a d e               a       d i v i s i o n                       o f           t h e                 p a r t i e s '                m a r i t a l


             1
              W e       n o t e t h a t a t t h e t i m e o f t h e t r i a l , t h e                                                            h u s b a n d           h a d            m o r e     t h a n        e n o u g h     l i f e
i n s u r a n c e        i n f o r c e t o s a t i s f y t h i s r e q u i r e m e n t .

                                                                                                                     2
p r o p e r t y             i n c l u d i n g                 t h e          r e s i d e n c e                     o w n e d                b y             t h e         p a r t i e s .                    T h e r e   w a s

e q u i t y          i n       t h e          h o m e ,               a t           t h e           t i m e           o f        t h e                  d i v o r c e ,                    o f       $ 2 6 , 0 0 0 . 0 0 .

T h e r e         w a s      a l s o         a n       o u t s t a n d i n g                        m o r t g a g e                   o n          t h e            h o m e          o f         a p p r o x i m a t e l y

$ 9 8 , 0 0 0 . 0 0             a t         t h e       t i m e             o f         t h e         h e a r i n g .                           T h e         c o u r t              o r d e r e d             t h a t   t h e

m a r i t a l              r e s i d e n c e                  o w n e d                 d u r i n g                t h e         m a r r i a g e                            a s        t e n a n t s              b y    t h e

e n t i r e t i e s                 b e ,           a f t e r               t h e             d i v o r c e ,                   h e l d                     a s           t e n a n t s                i n       c o m m o n .

E x c l u s i v e             p o s s e s s i o n                 o f          t h e          h o m e             w a s         a w a r d e d                       t o      t h e           w i f e         u n t i l   t h e

m i n o r         c h i l d          r e a c h e d              a g e             1 8        o r       g r a d u a t e s                         f r o m             h i g h           s c h o o l             w i t h   h i s

n o r m a l         c l a s s .              U p o n          t h e           o c c u r r e n c e                     o f       t h e              l a t e r               e v e n t ,             t h e       h o m e   w a s

o r d e r e d             s o l d .            T h e           w i f e               i s ,          u p o n          s a l e ,                   t o          r e c e i v e                t h e        $ 2 6 , 0 0 0 . 0 0

e q u i t y .               A n y      b a l a n c e                  w a s           a w a r d e d                t o         t h e             h u s b a n d .                       I n         t h e       i n t e r i m ,

t h e       h u s b a n d             w a s          o r d e r e d                   t o        p a y             t h e        m o n t h l y                        m o r t g a g e                 p a y m e n t s        o f
                                                                                                                                                                                                                    2
a p p r o x i m a t e l y                   $ 1 , 0 0 5 . 0 0                       p e r          m o n t h             a t     t h e                 t i m e            o f        t h e         t r i a l .           T h e

p a r t i e s            o w e d       a p p r o x i m a t e l y                            $ 4 0 , 0 0 0 . 0 0                   o n             c r e d i t                c a r d             i n d e b t e d n e s s .

T h e y          a l s o       o w e d             a p p r o x i m a t e l y                           $ 1 4 , 5 0 0 . 0 0                             t o          t h e           I n t e r n a l              R e v e n u e

S e r v i c e .               T h e         f o l l o w i n g                     d e b t s            a r e          a l s o               o w e d               b y       t h e          p a r t i e s :



             F i r s t             N a t i o n a l              B a n k               a n d         T r u s t              C o m p a n y                      o f         A t h e n s :

             1 .              $ 1 8 , 9 3 1 . 6 7 , s e c u r e d b y a l i e n o n a                                                                                       H o n d a              A u t o m o -
                              b i l e .     ( M o n t h l y p a y m e n t s $ 4 8 6 . 4 8 ) .

             2 .              $ 7 , 5 8 2 . 3 3 s e c u r e d b y                                         a         l i e n            o n              a         t r u c k .                    ( M o n t h l y
                              p a y m e n t s $ 2 8 9 . 3 6 ) .

             3 .              $ 6 2 6 . 4 7              p e r s o n a l                     l o a n          ( M o n t h l y                          p a y m e n t s                 $ 9 9 . 6 0 ) .

             C i t i z e n ' s                N a t i o n a l                     B a n k           $ 1 7 , 0 0 0 . 0 0 .



             2
                 T h e     i n t e r e s t          r a t e     o n         t h e       h o m e       m o r t g a g e           i s         a      v a r i a b l e                r a t e .

                                                                                                              3
            M e i g s          C o u n t y          B a n k         $ 3 , 0 0 0 . 0 0 .



            T h e         H o n d a              a u t o m o b i l e                 w a s            a w a r d e d          t o          t h e       w i f e           w i t h            t h e

r e q u i r e m e n t               t h a t        s h e       p a y          t h e          i n d e b t e d n e s s               t h e r e o n             a n d        h o l d          t h e

h u s b a n d        h a r m l e s s .                T h e         w i f e         w a s       o r d e r e d          t o       p a y       $ 1 , 2 0 0 . 0 0            t o          S h e l l

M a s t e r         C a r d ;            $ 5 0 0 . 0 0        t o         P r o f f i t s ;                a n d      $ 3 , 0 0 0 . 0 0              t o      M e i g s           C o u n t y

B a n k .            T h e           w i f e       w a s        a l s o             a w a r d e d           a l l       t h e        h o u s e h o l d               g o o d s             a n d

f u r n i s h i n g s .



            T h e        h u s b a n d             w a s       a w a r d e d                t h e       t r u c k        a n d           r e q u i r e d          t o          p a y       t h e

i n d e b t e d n e s s                  t h e r e o n     a n d           h o l d      t h e          w i f e       h a r m l e s s .               T h e       h u s b a n d             w a s

a l s o     a w a r d e d                h i s    p e n s i o n            p l a n      w h i c h           h e      v a l u e d          a t     $ 3 3 , 4 3 3 . 0 0 .                    T h e

c o u r t       m a d e            n o       f i n d i n g          a s       t o       t h e           p e n s i o n         p l a n ' s            v a l u e ,              h o w e v e r ,

t e s t i m o n y            o f         t h e    h u s b a n d             t h a t          i t s       v a l u e      w a s        $ 3 3 , 4 3 3 . 0 0                i s       u n d i s -

p u t e d .           A l l         o t h e r       i n d e b t e d n e s s                   w a s      a s s i g n e d           t o       t h e         h u s b a n d .



            In an appeal of a non-jury case, this court's review is de

novo upon the record of the trial court, accompanied by a presump-

tion of the correctness of its findings, unless the preponderance

of        the         evidence                      is        otherwise.                                 Tennessee                        Rules              of         Appellate

Procedure, Rule 13(d).                                                        No presumption attaches to the trial

court's conclusions of law.                                                           In a de novo review, the parties are

entitled to a reexamination of the whole matter of law and fact and

this court should render the judgment warranted by the law and

evidence. Thornburg v. Chase, 606 S.W.2d 672, 675 (Tenn. App.



                                                                                                4
1980); American Buildings Co. v. White, 640 S.W.2d 569, 576 (Tenn.

App. 1982); Tennessee Rules of Appellate Procedure, Rule 36.



             W e          w i l l            f i r s t                e x a m i n e                   t h e             q u e s t i o n                 o f          c h i l d                  s u p p o r t .            A s

h e r e i n b e f o r e                  n o t e d              t h e          c o u r t              o r d e r e d                  t h e          h u s b a n d            t o      p a y             $ 1 , 3 0 0 . 0 0

m o n t h l y           i n      c h i l d          s u p p o r t                    w h i c h             w a s        c a l c u l a t e d                   p u r s u a n t                   t o      t h e       C h i l d

S u p p o r t            G u i d e l i n e s .                         F u r t h e r                  t h e           w i f e          w a s          g i v e n        e x c l u s i v e                      p o s s e s -

s i o n      o f         t h e         m a r i t a l                  r e s i d e n c e                     a n d            t h e          h u s b a n d            w a s          o r d e r e d                t o     p a y

t h e      m o r t g a g e               p a y m e n t s                  t h e r e o n .



             T h e            c o u r t         m a d e           n o          s p e c i f i c                   f i n d i n g                 a s      t o     w h e t h e r                    t h e        p o s s e s -

s i o n      o f        t h e         p r o p e r t y                 a n d        t h e            p a y m e n t              o f          t h e      m o r t g a g e               w a s            a d d i t i o n a l

c h i l d          s u p p o r t ,              a l i m o n y                  o r         a        d i v i s i o n                  o f       t h e      m a r i t a l               p r o p e r t y .                    W e

b e l i e v e             t h a t ,             g e n e r a l l y ,                             w h e n              t h e           c o u r t           d o e s             n o t              s p e c i f y            t h e

c h a r a c t e r               o f      m o r t g a g e                 p a y m e n t s                     e i t h e r              a s       c h i l d         s u p p o r t                   o r     a l i m o n y ,

t h e     m o r t g a g e                i n d e b t e d n e s s                          i s        t o        b e          c o n s i d e r e d               a s      a          m a r i t a l              d e b t      t o

b e       w e i g h e d                i n        t h e           d i v i s i o n                         o f         t h e           m a r i t a l             e s t a t e                     b e t w e e n            t h e

p a r t i e s            a n d         i s      n o t           t o       b e           c o n s i d e r e d                     c h i l d             s u p p o r t .                 W e             a r e      o f     t h e

o p i n i o n           t h a t          s u c h          i s          t h e            c a s e           h e r e .              W e         a r e      p e r s u a d e d                       t h a t       t h i s      i s

t h e       c o r r e c t               v i e w         w h e n               e x a m i n i n g                       t h e          p e r t i n e n t                p a r t s                 o f       T . C . A .        §

3 6 - 4 - 1 2 1 ,               w h i c h          p r o v i d e s                      i n         p e r t i n e n t                  p a r t          a s      f o l l o w s :



                             3 6       - 4 -     1 2 1 . D i s                   t r     i b      u t i       o n       o f       m a r i t a l p r o p e r t y                         .          — ( a         )
             (     1   )     I n          a l    l a c t i o n                 s        f o     r     d     i v o      r c e       o r s e p a r a t e s u p p                              o    r t a n         d
             m     a   i n t e n       a n c     e , t h e c                   o u      r t         h a     v i n      g j       u r i s d i c t i o n t h e r e                            o    f m a y         ,
             u     p   o n r e        q u e     s t o f e i t                     h e     r      p a r       t y ,       a n    d p r i o r t o a n y d e t                                 e    r m i n a       -
             t     i   o n a s           t o      w h e t h e r                  i t        i   s a        p p r      o p r    i a t e t o o r d e r t h e                                  s    u p p o r       t


                                                                                                                 5
a   n   d m a i       n t e n a n c e o f o n e              ( 1     ) p a r t y b y t h e o t h e r , e q u i t a b l y
d   i   v i d e ,         d i s t r i b u t e o r a        s s     i g n t h e m a r i t a l p r o p e r t y b e t w e e n
t   h   e p a r         t i e s w i t h o u t r e           g a     r d t o m a r i t a l f a u l t i n p r o p o r -
t   i   o n s a        s t h e c o u r t d e e            m s         j u s t .

                                                      *                  *             *

( b )           F o r     p u r p o s e s     o f     t h i s          c h a p t e r :

                 ( 1 )     ( A )      " M a r i t a l      p r o p e r t y "      m e a n s     a l l    r e a l                  a n   d
p   e   r   s o n a l p r o p e r t y , b o t h t a n g i b l e a n d i n t a n g i b l e , a c q u                             i r e   d
b   y         e i t h e r o r b o t h s p o u s e s d u r i n g t h e c o u r s e o f                                             t h   e
m   a   r   r i a g e u p t o t h e d a t e o f t h e f i n a l d i v o r c e h e a r i n g                                       a n   d
o   w   n   e d b y e i t h e r o r b o t h s p o u s e s a s o f t h e d a t e o f f i                                         l i n   g
o   f          a    c o m p l a i n t      f o r      d i v o r c e ,     e x c e p t       i n    t h e   c a s e                  o   f
f   r   a   u d u l e n t c o n v e y a n c e i n a n t i c i p a t i o n o f f i l i n g ,                                       a n   d
i   n   c   l u d i n g a n y p r o p e r t y t o w h i c h a r i g h t w a s a c q u i r e                                     d u     p
t   o       t h e d a t e o f t h e f i n a l d i v o r c e h e a r i n g , a n d v a l u e                                     d a     s
o   f        a d a t e a s n e a r a s r e a s o n a b l y p o s s i b l e t o t h e f                                          i n a   l
d   i   v   o r c e h e a r i n g d a t e .

                                                      *                  *             *

( c )           I n m a k i n g e q u i t a b l e d i v i s i o n o f m a r i t a l p r o p e r t y ,
t h e        c o u r t s h a l l c o n s i d e r a l l r e l e v a n t f a c t o r s i n c l u d i n g :

( 1 )         T h e     d u r a t i o n     o f     t h e          m a r r i a g e ;

(   2   ) T h e a g e ,         p h y s i c a l a n d m e n t a l h e a l t h , v o c a t i o n a l
s   k   i l l s , e m p l o y a b i l i t y , e a r n i n g c a p a c i t y , e s t a t e , f i n a n -
c   i   a l l i a b i l i t i e s a n d f i n a n c i a l n e e d s o f e a c h o f t h e
p   a   r t i e s ;

( 3 ) T h e t a n g i b l e o r i n t a n g i b l e c o n t r i b u t i o n b y                                          o n e ( 1 )
p a r t y t o t h e e d u c a t i o n , t r a i n i n g o r i n c r e a s e d                                             e a r n i n g
p o w e r o f t h e o t h e r p a r t y ;

( 4 )     T h e    r e l a t i v e a b i l i t y  o f                               e a c h  p a r t y          f o r       f u t u r e
a c q u i s i t i o n s o f c a p i t a l a s s e t s                             a n d i n c o m e ;

(   5   ) T h e c o n           t r i b u t i o n o f e a               c h p a r t y t o               t h e a c q u i s i t i o     n ,
p   r   e s e r v a t i o      n , a p p r e c i a t i o n               o r d i s s i p a t i        o n o f t h e m a r i t         a l
o   r      s e p a r a t e          p r o p e r t y , i n c l             u d i n g t h e c          o n t r i b u t i o n o f          a
p   a   r t y     t o     t     h e      m a r r i a g e  a s                 h o m e m a k e r ,         w a g e  e a r n e r        o r
p   a   r e n t , w i t       h t h e c o n t r i b u t i                o n o f a p a r t          y a s h o m e m a k e r           o r
w   a   g e e a r n e r          t o b e g i v e n t h e                   s a m e w e i g h t         i f e a c h p a r t y h        a s
f   u   l f i l l e d i        t s r o l e ;

( 6 )         T h e     v a l u e   o f     t h e     s e p a r a t e          p r o p e r t y       o f   e a c h      p a r t y ;

                                                                         6
            ( 7 )               T h e                  e s t a t e             o f      e a c h         p a r t y            a t         t h e       t i m e         o f        t h e      m a r r i a g e ;

            ( 8 )                T h e e c o n o m i c c i r c u m s t a n c e s o f e a c h p a r t y a t t h e                                                                                        t i m e
            t h e                 d i v i s i o n o f p r o p e r t y i s t o b e c o m e e f f e c t i v e ;

            ( 9 )                T h e                 t a x       c o n s e q u e n c e s                       t o         e a c h              p a r t y ;           a n d

            ( 1 0 ) S u c h o t h e r f a c t o r s a s a r e                                                                            n e c e s s a r y              t o       c o n s i d e r           t h e
            e q u i t i e s b e t w e e n t h e p a r t i e s .

            (    d    )                  T h       e       c o u r t m a y a w a r d                               t h e f a m i l y h o m e a n d h o                                         u s e h o l d
            e    f    f     e    c     t s     ,            o r    t h e  r i g h t                             t o       l i v e    t h e r e i n a n d  u                                     s e     t h e
            h    o    u     s    e     h o     l       d e f f e c t s f o r a                                      r e a s o n a b l e p e r i o d , t o                                         e i t h e r
            p    a    r     t    y     ,       b       u t s h a l l g i v e s p e                               c i a l c o n s i d e r a t i o n t o a                                          s p o u s e
            h    a    v     i    n     g           p    h y s i c a l c u s t o d y                             o f a c h i l d o r c h i l d r e n                                              o f t h e
            m    a    r     r    i     a g     e       . ( E m p h a s i s a d d e d                             ) .


            T h e r e                          a r e              n o            a p p a r e n t                 t a x              c o n s e q u e n c e s                        i n v o l v e d            i n        t h e

d i v i s i o n                  o f           t h e           p r o p e r t y .                       I n s o f a r           a s          w e      a r e          a b l e       t o      d e t e r m i n e           f r o m

t h e     r e c o r d ,                            t h e r e             i s         l i t t l e           d i f f e r e n c e ,                          i f       a n y ,        i n      t h e       c o n t r i b u -

t i o n s       o f             e a c h                 p a r t y          t o        t h e          a c q u i s i t i o n , p r e s e r v a t i o n , a n d                                            a p p r e c i a -

t i o n         o f              t h e                  m a r i t a l                o r         s e p a r a t e                    p r o p e r t y                  w h e n            c o n s i d e r i n g            t h e

c o n t r i b u t i o n                                o f      t h e          w i f e         t o      t h e      m a r r i a g e                   a s        a    h o m e m a k e r              a n d     p a r e n t .

T h e     h u s b a n d                        c o n c e d e s                   t h a t          t h e      w i f e           w a s          a      f u l l         t i m e         h o m e m a k e r          d u r i n g

m o s t         o f              t h e                  t w e n t y - t h r e e                         y e a r s             o f          m a r r i a g e .                    A l l       o t h e r         f a c t o r s

e n u m e r a t e d                       a b o v e               w e i g h              i n         f a v o r         o f         t h e          w i f e ,          i n c l u d i n g              d i s s i p a t i o n

o f     a s s e t s                    b y             t h e       h u s b a n d .



            I n                 s u p p o r t                     o f           h i s          a r g u m e n t                 t o          t h e           c o n t r a r y ,               t h e       a p p e l l a n t

r e f e r s               u s           t o             t h e           u n r e p o r t e d                 c a s e                o f       M a t h e n y              v .        M a t h e n y ,           1 9 9 2       W L

4 4 8 9 9            ( T e n n .                        A p p .          1 9 9 2 )              f o r        p r e c e d e n t                      t o         t h e         c o n t r a r y .               M a t h e n y

c i t e s        B r a n c h                           v .      B r a n c h ,                  2 4 9      S . W . 2 d                5 8 1          ( T e n n .            A p p .         1 9 5 2 ) ,        f o r      t h e


                                                                                                                        7
p r o p o s i t i o n                t h a t          " t o       r e s o l v e              [ a        s i m i l a r ]                i s s u e ,           w e       m u s t            a s c e r t a i n

a n d       g i v e            e f f e c t              t o        t h e            t r i a l                c o u r t ' s             i n t e n t i o n                   i n          t h e            f i n a l

d e c r e e . "



             W e       h a v e         n o          a r g u m e n t            w i t h          t h e           p r o p o s i t i o n                 a d v a n c e d                  i n      M a t h e n y

a n d       B r a n c h .              I n           M a t h e n y ,                t h e r e               a r e        s e v e r a l              s i m i l a r i t i e s                        i n       t h e

c o u r t ' s             d e c r e e                b u t        t h e r e            i s          a          s i g n i f i c a n t                   d i f f e r e n c e                      b e t w e e n

M a t h e n y          a n d         t h i s          c a s e .



             I n         M a t h e n y ,                t h e      h o u s e            w a s               m a r i t a l             p r o p e r t y              a n d          w a s         d i v i d e d

e q u a l l y            b e t w e e n               t h e      p a r t i e s .                    T h e            w i f e       w a s         a l l o w e d              p o s s e s s i o n                 o f

t h e       m a r i t a l             r e s i d e n c e                 a s         c u s t o d i a n                   o f       t h e          m i n o r           c h i l d r e n .                       T h e

f a t h e r          w a s          r e q u i r e d             t o        p a y        t h e               m o n t h l y             m o r t g a g e               p a y m e n t s                o n       t h e

h o u s e       u n t i l            t h e          y o u n g e s t            c h i l d            r e a c h e d                m a j o r i t y .                  O n          a p p e a l ,             t h i s

c o u r t       h e l d            t h a t            " [ i ] t         a p p e a r s              . . .            t h a t      t h e       i n t e n t i o n                   o f       t h e         f i n a l

d e c r e e        i s       f o r          t h e       m o n t h l y           m o r t g a g e                     p a y m e n t s          t o       b e         a d d i t i o n a l                   c h i l d

s u p p o r t . "



             T h e         s i g n i f i c a n t                  d i f f e r e n c e                       b e t w e e n             M a t h e n y            a n d         t h i s            c a s e        i s

t h a t      h e r e         t h e      m a r i t a l             r e s i d e n c e                 w a s           n o t       d i v i d e d          e q u a l l y               b e t w e e n             t h e

p a r t i e s .              O n      t h e          c o n t r a r y ,              t h e      w i f e              w a s      a w a r d e d           t h e         e q u i t y             e x i s t i n g

i n     t h e        h o m e          a t       t h e         t i m e         o f      t h e            t r i a l             a n d      t h e        h u s b a n d                w a s        a w a r d e d

a n y       b a l a n c e             o v e r           a n d      a b o v e            t h a t              a w a r d e d             t o         t h e       w i f e .                 H e r e ,           t h e

h u s b a n d          r e a p s             t h e       b e n e f i t s              o f       t h e           p a y m e n t s              o n      t h e         h o u s e ,              w h e r e a s ,

i n     M a t h e n y ,              t h e       h u s b a n d             r e c e i v e d                  o n e - h a l f             a n d        t h e         w i f e         o n e - h a l f             o f

                                                                                                        8
t h e       e q u i t y             i n c r e a s e                  b e c a u s e                     o f         t h e             h u s b a n d ' s                       p a y m e n t s                 a f t e r               t h e

d i v o r c e .                 T h e r e f o r e ,                  t h e         m o s t             r e a s o n a b l e                        c o n s t r u c t i o n o f t h e                                      d e c r e e

i n     t h i s      c a s e             i s         t h a t       t h e           c o u r t               i n t e n d e d                   t h e        a r r a n g e m e n t s                          c o n c e r n i n g

t h e       m a r i t a l                r e s i d e n c e                   t o          b e          a      d i v i s i o n                      o f          m a r i t a l                 p r o p e r t y .                        W e

c o n c l u d e ,                t h a t             t h e      d i s p o s i t i o n                         o f            t h e          m a r i t a l               r e s i d e n c e                    i s         a         p a r t

o f     t h e       d i v i s i o n                    o f      m a r i t a l                   p r o p e r t y                     a n d         i s          n o t          c h i l d            s u p p o r t .



             T h e              a m o u n t              o f         c h i l d                  s u p p o r t                   w h i c h                 t h e              c o u r t             f o u n d                 t o       b e

a p p r o p r i a t e                   u n d e r            t h e        g u i d e l i n e s                          i s          n o t         q u e s t i o n e d                        b y     t h e           h u s b a n d

o r     w i f e           o n       h i s            a p p e a l .                  W e          f i n d               n o          e r r o r            i n       t h e             e s t a b l i s h m e n t                         o f

t h e     a m o u n t              o f         c h i l d           s u p p o r t                  b y         t h e            t r i a l                c o u r t .



             T h e              h u s b a n d                  n e x t             c h a l l e n g e s                          t h e              d i v i s i o n                    o f           t h e            m a r i t a l

p r o p e r t y            m a d e             b y      t h e        t r i a l             c o u r t .                 I n          h i s         b r i e f ,                h e      a s s e r t s                t h a t           t h e

w i f e      r e c e i v e d                   6 1 . 6 %           o f        t h e             t o t a l              a s s e t s                a n d          h e          3 8 . 4 % .                  H e       f u r t h e r

c l a i m s         t h a t              h e         b e a r s           t h e         o n u s               o f         8 4 . 4 %                o f      t h e             d e b t s             a n d          t h e            w i f e

1 5 . 6 % .                 G e n e r a l l y ,                      t h e            n u m b e r s                      c a l c u l a t e d                           b y           t h e          h u s b a n d                    a r e

c o r r e c t .



             I t      i s         w e l l - s e t t l e d                          l a w         i n         t h i s            s t a t e ,               h o w e v e r ,                    t h a t             t h e        t r i a l

c o u r t         h a s          w i d e             d i s c r e t i o n                   i n         a d j u d i c a t i n g                            t h e         p a r t i e s '                    r i g h t s               a n d

i n t e r e s t s                 i n           t h e           m a r i t a l                    e s t a t e ,                       a n d              t h a t              t h e           t r i a l               c o u r t ' s

f i n d i n g s             a r e          e n t i t l e d                t o         g r e a t               w e i g h t                   o n         a p p e a l .                S e e         e . g . ,             B a t s o n

v .       B a t s o n ,                   7 6 9              S . W . 2 d                   8 4 9              ( T e n n .                     A p p .              1 9 8 8 ) .                     I t             i s             a l s o

w e l l - s e t t l e d                   l a w          t h a t         t h e         d i v i s i o n                        o f      m a r i t a l                   p r o p e r t y                   m u s t         m e r e l y

                                                                                                                   9
b e       a n           e q u i t a b l e              o n e       a n d             n o t          n e c e s s a r i l y                   a n     e q u a l             d i v i s i o n .             S e e

T . C . A .              §      3 6 - 4 - 1 2 1          ( c ) .



                                    T h e t r i a l c o u r t ' s g o a l i n e v e r y d i v o r c e c a s e i s                                                                             t   o
                d   i    v     i d e t h e p a r t i e s ' m a r i t a l e s t a t e i n a j u s t a n d e q u i                                                                          t   a   -
                b   l    e        m a n n e r . T h e d i v i s i o n o f t h e e s t a t e i s n o t r e n d e                                                                           r   e   d
                i   n    e     q u i t a b l e     s i m p l y      b e c a u s e  i t    i s      n o t  m a t h e m a t i c a                                                           l   l   y
                e   q    u     a l , C o h e n v . C o h e n , 9 3 7 S . W . 2 d 8 2 3 , 8 3 2 ( T e n n . 1 9 9                                                                          6   )   ;
                E   l    l     i s v . E l l i s , 7 4 8 S . W . 2 d 4 2 4 , 4 2 7 ( T e n n . 1 9 8 8 ) ,                                                                                    o   r
                b   e    c     a u s e e a c h p a r t y d i d n o t r e c e i v e a s h a r e o f e v e r y i                                                                            t   e   m
                o   f         m a r i t a l p r o p e r t y . B r o w n v . B r o w n , 9 1 3 S . W . 2 d [ 1 6 3 ]                                                                           a   t
                1   6    8     . M a r i t a l d e b t s s h o u l d , w h e r e p o s s i b l e , f o l l o w t h                                                                        e   i   r
                a   s    s     o c i a t e d a s s e t s , M o n d e l l i v . H o w a r d , 7 8 0 S . W . 2 d 7                                                                          6   9   ,
                7   7    3         ( T e n n . A p p . 1 9 8 9 ) , a n d s h o u l d b e a p p o r t i o n e d                                                                                b   y
                c   o    n     s i d e r i n g    t h e      r e a s o n     f o r  t h e     d e b t ,  t h e     p a r t y                                                              w   h   o
                b   e    n     e f i t t e d f r o m t h e d e b t , a n d t h e p a r t y b e t t e r a b l e                                                                                t   o
                a   s    s     u m e t h e d e b t . M a h a f f e y v . M a h a f f e y , 7 7 5 S . W . 2 d [ 6                                                                          1   8   ]
                a   t        6 2 4 . I n t h e f i n a l a n a l y s i s , t h e j u s t n e s s o f a p a r t i                                                                          c   u   -
                l   a    r        d i v i s i o n o f t h e m a r i t a l p r o p e r t y a n d a l l o c a t i o n                                                                           o   f
                m   a    r     i t a l d e b t d e p e n d s o n i t s f i n a l r e s u l t s . S e e T h o m p                                                                          s   o   n
                v   .          T h o m p s o n , 7 9 7 S . W . 2 d 5 9 9 , 6 0 4 ( T e n n . A p p . 1 9 9 0 ) .

C u r t i s              v .         C u r t i s ,       1 9 9 7             T e n n .            A p p .             L E X I S      4 8 8 .



                I n           t h i s      c a s e ,           w h e n         t h e            f a c t s             e s t a b l i s h e d          b y          t h e         e v i d e n c e         a r e

f i t t e d             t o      t h e      a b o v e          r u l e s            o f         l a w ,         i t      i s      c l e a r       t h a t         t h e         d i s t r i b u t i o n

m a d e         b y          t h e      t r i a l       c o u r t             i s         a n      e q u i t a b l e                o n e .        T h e          h u s b a n d ' s               a n n u a l

e a r n i n g s                 a t       t h e       t i m e          o f          t r i a l             w e r e ,            a c c o r d i n g            t o         h i s       t e s t i m o n y ,

$ 1 1 5 , 0 0 0 . 0 0 .                      T h e       w i f e         w a s            b a s i c a l l y                a      h o m e m a k e r          d u r i n g            t h e         e n t i r e

m a r r i a g e .                       S h o r t l y           b e f o r e                t h e          d i v o r c e ,             s h e        t o o k          a      j o b         w i t h        t h e

M e i g s             C o u n t y          B a n k           a n d ,         a t          t h e         t i m e          o f      t h e       t r i a l           e a r n e d           $ 5 . 5 0       p e r

h o u r ,               w h i c h          t r a n s l a t e s                     i n t o          a n          a n n u a l              i n c o m e         o f         a p p r o x i m a t e l y

$ 1 1 , 4 4 0 . 0 0                    w h e n       c a l c u l a t e d                   o n      a      e i g h t - h o u r                w o r k d a y             a n d       a     f i v e - d a y

w o r k         w e e k .              W i t h       t h e       e n o r m o u s                  d i f f e r e n c e                i n      i n c o m e ,             t h e       h u s b a n d         i s


                                                                                                          1 0
c l e a r l y        t h e          p a r t y              b e t t e r             a b l e          t o           a s s u m e              t h e         d e b t .                F u r t h e r ,                       t h e

r e c o r d      r e f l e c t s              t h a t             t h e      h u s b a n d                w a s           t h e         p a r t y        m o s t          r e s p o n s i b l e                         f o r

t h e     a c c u m u l a t i o n                  o f         t h e        c r e d i t             c a r d             i n d e b t e d n e s s .                         T h e      t r i a l                c o u r t

d i r e c t e d        t h a t         h e          a s s u m e             t h e          c r e d i t              c a r d              i n d e b t e d n e s s                   f o r         w h i c h                h e

w a s     p r i m a r i l y                r e s p o n s i b l e                     i n         i n c u r r i n g                       a n d       d i r e c t e d                t h e             w i f e             t o

a s s u m e      t h e         c r e d i t               c a r d          i n d e b t e d n e s s                         w h i c h          s h e         w a s       r e s p o n s i b l e                            f o r

i n c u r r i n g .                 A l l         f a c t o r s               c o n s i d e r e d ,                            w e       f i n d         t h e       d i v i s i o n                    o f             t h e

m a r i t a l        e s t a t e            t o          b e       e q u i t a b l e .



            T h e      h u s b a n d               n e x t           c o m p l a i n s                o f          t h e              n a t u r e ,        a m o u n t             a n d         d u r a t i o n

o f     t h e    a w a r d           o f      a l i m o n y .                       H e         i n s i s t s                  t h a t       r a t h e r            t h a n          a n         a w a r d                o f

p e r m a n e n t         a l i m o n y ,                   r e a s o n a b l e                   r e h a b i l i t a t i v e                            a l i m o n y             w o u l d                b e         t h e

p r o p e r         a w a r d .                   A s            p o i n t e d              o u t           b y               t h e       h u s b a n d ,              T . C . A .                §           3 6 - 5 -

1 0 1 ( d ) ( 1 ) s t a t e s a p r e f e r e n c e t h a t a l i m o n y b e r e h a b i l i t a t i v e r a t h e r

t h a n       p e r m a n e n t .                    O n          t h e      o t h e r              h a n d ,                 t h e       s a m e         s e c t i o n              o f         t h e            c o d e

p r o v i d e s         t h a t        " w h e r e                 t h e r e          i s         s u c h           r e l a t i v e                  e c o n o m i c               d i s a d v a n t a g e

a n d     r e h a b i l i t a t i o n                      i s      n o t         f e a s i b l e                 i n          c o n s i d e r a t i o n o f a l l                               r e l e v a n t

f a c t o r s ,        i n c l u d i n g                   t h o s e         s e t          o u t         i n       t h i s             s u b s e c t i o n ,               t h e n          t h e            c o u r t

m a y      g r a n t          a n      o r d e r                 f o r       p a y m e n t                  o f           s u p p o r t              a n d         m a i n t e n a n c e                          o n       a

l o n g - t e r m         b a s i s            o r          u n t i l          t h e            d e a t h               o r       r e m a r r i a g e               o f       t h e         r e c i p i e n t

. . .      . "          I n         t h i s             c a s e ,           i t           i s       c l e a r                  t h a t           t h e       w i f e          i s          a t          a         m u c h

g r e a t e r          e c o n o m i c                   d i s a d v a n t a g e                      t h a n                  t h e        h u s b a n d .                       T h e          r e l a t i v e

e a r n i n g          c a p a c i t i e s                        a r e           u n d u l y               d i s p r o p o r t i o n a t e .                                       T h e             h u s b a n d

t e s t i f i e d         t h a t           t h e          w i f e          h a d         a p p r o x i m a t e l y                         t w o        y e a r s          o f       c o l l e g e                     a n d

h a d      h e l d        a         s e c r e t a r i a l                     c e r t i f i c a t e                             o f        s o m e         t y p e ,              h o w e v e r ,                       h e r

                                                                                                      1 1
e d u c a t i o n                    a n d          t r a i n i n g              w a s          m o r e           t h a n                 t w e n t y - t h r e e               y e a r s                p r i o r        t o

t h e         t r i a l .                     A t        a g e          4 4 ,           a n d           w i t h o u t                      a n y         s u b s t a n t i a l                    m a r k e t a b l e

s k i l l s ,                 t h e          w i f e ' s            a b i l i t y                 t o           e a r n              i n c o m e             i s       s e v e r e l y                   l i m i t e d .

T a k i n g i n t o c o n s i d e r a t i o n t h e p r o v i s i o n s o f T . C . A . § 3 6 - 5 - 1 0 1 ( d ) ( 1 )

s u b p a r a g r a p h s                       A      t h r o u g h             L ,       w e          a r e          o f          t h e          o p i n i o n        t h a t         t h e            a w a r d        o f

a l i m o n y                 w a s          a p p r o p r i a t e .                        W e           r e c o g n i z e                        t h a t          t h e r e         a r e              s o m e       t a x

c o n s e q u e n c e s                       r e s u l t i n g                 f r o m          t h e           a w a r d                o f       a l i m o n y .             T h e             a d v a n t a g e ,

h o w e v e r ,                 a c c r u e s            t o        t h e        h u s b a n d                  a n d             t h e         d i s a d v a n t a g e               i s         t h e          b u r d e n

o f     t h e           w i f e .



               A            t r
                              i a l                c o u r t ' s      d e c i s i o n t                                 o       a w a r d   p e r i o d i c  a l                                  i m    o n y
               d    e   p     e n
                                d s u           p o n t h e u n i q u e f a c t s                                            a n d c i r c u m s t a n c e s o f                                     e   a c h
               c    a   s     e .  W a l         k e r v . W a l k e r , 6 5 6                                          S . W . 2 d 1 1 , 3 1 4 ( T e n n .                                          A   p p .
               1    9   8     3 )
                                . T h           i s C o u r t g i v e s a t r i                                          a l c o u r t g r e a t l a t i t u                                      d e      i n
               m    a   k     i n
                                g a n                a l i m o n y d e c i s i o n a n                                   d i s g e n e r a l l y d i s i n c                                      l i    n e d
               t    o        i n
                               t e r f         e r e u n l e s s t h e f a c t s                                           c l e a r l y r e q u i r e t h a t                                     w e     d o
               s    o   . I n g r a               m v . I n g r a m , 7 2 1 S .                                           W . 2 d 2 6 2 , 2 6 4 ( T e n n .                                          A   p p .
               1    9   8 6 ) a n d                   L a n c a s t e r v . L a n c a                                    s t e r , 6 7 1 S . W . 2 d 5 0 1                                    ,          5 0 2
               (    T   e n n . A p             p . 1 9 8 4 ) .

W a l l a c e                v .       W a l l a c e ,              7 3 3         S . W . 2 d               1 0 2 ,                1 0 8          ( T e n n .        A p p .      1 9 8 7 ) .



               I n          c o n c l u s i o n ,                 w e         f i n d       t h a t              t h e            e v i d e n c e d o e s n o t                         p r e p o n d e r a t e

a g a i n s t               t h e        j u d g m e n t                o f      t h e          t r i a l              c o u r t                n o r      w a s      t h e r e         a n y            a b u s e        o f

d i s c r e t i o n                    i n      t h e          a w a r d          o f      a l i m o n y .



               T h e                w i f e           s e e k s               a t t o r n e y                   f e e s               f o r             r e p r e s e n t a t i o n                       o n        t h i s

a p p e a l .                   U n d e r            t h e       c i r c u m s t a n c e s ,                                w e      f e e l            t h a t      s h e      i s         e n t i t l e d               t o


               3
                   O v e r r u l e d           o n      o t h e r        g r o u n d s .                S e e         S e e s e l           v .     S e e s e l ,      7 4 8    S . W . 2 d              4 2 2     ( T e n n .
1 9 8 8 ) .

                                                                                                                1 2
a     r e a s o n a b l e       a w a r d       o f     s u c h         f e e s .             S e e     S e a t o n       v .         S e a t o n ,          5 1 6     S . W . 2 d

9 1 ,     9 3 - 9 4      ( T e n n .      1 9 7 4 ) ;      F o l k            v .      F o l k ,       2 1 0      T e n n .       3 6 7 ,         3 5 7      S . W . 2 d     8 2 8

( T e n n .       1 9 6 2 ) .



            W e       a f f i r m       t h e    j u d g m e n t               o f       t h e        t r i a l       c o u r t          i n       a l l       r e s p e c t s .

T h i s       c a s e     i s       r e m a n d e d       t o         t h e          t r i a l        c o u r t       f o r       a      d e t e r m i n a t i o n             o f

r e a s o n a b l e         a t t o r n e y       f e e         t o     b e          a w a r d e d        t o     t h e       w i f e          f o r       h e r     d e f e n s e

o f     t h i s       a p p e a l .        C o s t s      a r e         a s s e s s e d               a g a i n s t       t h e         a p p e l l a n t .



                                                                                       _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                                       D o n T . M c M u r r a y , J u d g e


C O N C U R :

_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
H e r s c h e l P . F r a n k s , J u d g e

_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
C h a r l e s D . S u s a n o , J r . , J u d g e




                                                                                        1 3
                                                          I N         T H E      C O U R T O F A P P E A L S
                                                                              A T K N O X V I L L E




L A R R Y     S T E P H E N          R O S E B E R R Y ,                                       )         M c M I N N C H A N C E R Y
                                                                                               )         C . A . N O . 0 3 A 0 1 - 9 7 0 6 - C H - 0 0 2 3 7
P. l a i n t i f f - A p p e l l a n t                                 )
                                                                                               )
                                                                                               )
                                                                                               )
                                                                                               )
                                                                                               )
v s .                                                                                          )         H O N . E A R L E G . M U R P H Y
                                                                                               )         J U D G E B Y D E S I G N A T I O N
                                                                                               )
                                                                                               )
                                                                                               )
                                                                                               )
                                                                                               )
J A N I S     R O S E B E R R Y ,                                                              )         A F F I R M E D            A N D        R E M A N D E D
                                                                                               )
                         D e f e n d a n t - A p p e l l e e                                   )


                                                                                     J U D G M E N T

            T h i s       a p p e a l           c a m e         o n           t o      b e          h e a r d           u p o n          t h e      r e c o r d              f r o m     t h e

C h a n c e r y        C o u r t       o f       M c M i n n                C o u n t y ,            b r i e f s           a n d         a r g u m e n t         o f          c o u n s e l .

U p o n     c o n s i d e r a t i o n             t h e r e o f ,               t h i s            C o u r t      i s      o f     o p i n i o n            t h a t          t h e r e   w a s

n o     r e v e r s i b l e          e r r o r       i n        t h e          t r i a l            c o u r t .

            W e       a f f i r m       t h e       j u d g m e n t                  o f       t h e       t r i a l             c o u r t         i n       a l l       r e s p e c t s .

T h i s     c a s e       i s       r e m a n d e d             t o          t h e         t r i a l           c o u r t         f o r       a     d e t e r m i n a t i o n               o f

r e a s o n a b l e         a t t o r n e y          f e e            t o      b e         a w a r d e d          t o      t h e         w i f e         f o r       h e r      d e f e n s e

o f     t h i s   a p p e a l .              C o s t s          a r e          a s s e s s e d             a g a i n s t            t h e        a p p e l l a n t .



                                                                                                         P E R      C U R I A M